®AO 187 (Rev. 7/87) Exhibit and Witness List

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF NORTH CAROLINA

United Stats of Amu CA EXHIBIT AND WITNESS LIST

 

 

ve, '
Yyedruh Craiss Sroith Case Number: MACA3IZ- {
hth JUDGE PLAINTIFF'S ATTORNEY ORNEY
Wer Ostun Cy eer islet
bo DATE (S) URT REPORTER COURTROO:
cee eg
NO. once MARKED | ADMITTED DESERIPTION OF Kult AAND WITNESSES

 

 

( na [Mia _ OWN MMep - Jedyrsee for W Ceci Ctut-S, dn
| 3 | NamisPuchanan Corporal, CSoP) _
3 Wx na ICD- Lifancles swachet vidio Vetfoel7
Zz 3 1% Photo- men ot S Holdin + WO. Vandalia
fe 43 [Ya |CD-DtPuchanans bate Cereare ODES
4
KA

 

 

 

 

43 Ma |\Antratic lec? Amn a

| aL 3 (YB [Photo- stilt stoltion bad stanton herein
[i {3 \Vi5 Photo. slit tybot Liynanti’s Shap hak vidieo
21 {ha 45 Dheto. erothir Hl { hot Lascandt 5 wed Wat
31 [ha |45 [Pholo. Geet. st of snap Chet vidios.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VAnEEL: Gurren: “Po.GD, ATE Task Force.

5 | he | Hy Ge pon + batiycom Foe tre on T4017

‘BA " Kye Pholo- StI ees - fin pyre located wholly zor
DP) oi Pipe Photo- still Limes - Livik hn | A wep

ee Y Mee Photo -Sti innasts-firtarntich 4 stizuol
PD | |" hk Photo sstillimarts -heclowes wadtrfrort Yar
| \ fel Hhch ana Ul trea Ye Lal He | ro LZ

Case 1:19-cr-00312-WOQ Document 56 Filed 01/16/20 Page 1of4

 
®AO 187A (Rev. 7/87) EXHIBIT AND WITNESS LIST - CONTINUATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USA vs yabrelt Chai Siracth SS TACA3 LQ}

GA, Vi Fi | Ho Ca prqgatinu .
Cs "Wel | decal. anPaunction (4) rounds
¥ st id reat oS cuted Fasleor
LZ | Creson Lowt, D-+/Co'pora
KU Wop Ch- Of icL LowLs Dad Conn fOGfay
UA "Wt | Phato shill shop Lott's Gnn\ Hiring n)
((3 0 [Yet [Proto SKU shot Lact ig le)
NC wt [Pralo SHU rol ( Q's Ca-(ruviies bey)
Wo | TS M+ [Photos sh Ut seep (.9uk-5 Cone thoy ict ae
TA \ Jif Fine Mahala
BE 6 ie [arn Qinnaunidyon
10 W [Mh | Dacel bureih size0l tone piel
Ji [he | Ox. Cra Crglone Grek K tsp] Dph r
ID "(|S et CB ~ Svea Tact Be Kolatn 2)
4) Me Drntnainith, Dit Gonpct fomrscs 7 CSOPID
13 i Coltubtite ealeettion. VLport
ISA wate PorLior of uct vecstion Viol Chit ns . Pus)
Z|. Hep Debetive Ruchayner ricallid \
IZA "Wt | Prete Gl | imeeys 44.12.) CD
be ae theta alae —
i2c| ee [Phat oH WU innbed- estar Lib Le SFOYe
(2D "(Ya | Phot - tes Count  insto
2g. "Vet | Dhoto - shi ncaa obrt PASSINKLYC COWL
(2e "et Photo aback. DéSbinwur Celi Vth

+ | |" Ws |Qmass- Yhep chect- Video of Lorandes

2 N [NS | Lees: sag Chet Videoof | Li gbad i

LY "1N5 Arner “yinen Chat. Vidi o Ci onarda

Page fof | _ Pages

Case 1:19-cr-00312-WOQ Document 56 Filed 01/16/20 Pane 2? of 4
AO 187A (Rev. 7/87)

EXHIBIT AND WITNESS LIST - CONTINUATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=

rt)

VA

USA =. yabhll ris Yael AN UIGBCRIIZ:
SA Ae |4+ [Vhoto “Ai UL imese - Lenard paleisg hr yh)
BD " Mf [Pho-be stil Uinarg Gy nade + Winkhomin OSarb fect
BC [Nek | Photo-Le (orl Ning 2-4 /wcthst weed
BD [Mit [Photo -Lersnd Cannon sub): roldlig if
HE WM Dhoto - spoup of stb He-fo halire + ‘Vier
DF 0 ee Date =Seret NOup hdd, rs tivipths
Yt lhe Lcbonua DO Sturt Cings Det CSOPD
4 ‘ Ne Sh onbtion OXoint Yen (oA attachtol
UY] | Mut (Sieur Razik SA DEA yi |
OA Rei kvisthid as &purt inDrk Safi rg
4 Yiu Auste wonadl Portnale. Specialist CAOPD
(end red aS Colt forse Pestsacgh ret
(UE WME TNA Such Collrctad off var (Ext) °
(5 1 AL TIDNA saab collich al fron “iver nn (Elo, )
LY | [Ae . Armd tit ole, Farunsic LAerarer Hid int BD,
I(g (Vid Ertan tnuclone Hopi) swab taor by Mode
L-| | At Miah Lanne Lik dint P/; FEC Tasklan
Wie Alaw Ciusti DNA Lab - FAT uenti cpl
| ' (Sob in Forensicy DNA eral sis
7 %5 |\Ms | Giushis mport Daparid (Fee DNA leh
Z\_ ns ( a Sor, ATE (Grams éofrclmunt effichr)
opel J opuration cnc dsSieyof firs ornes,) |
Z| [M5 Daud \ohason ATE — Falre® Avaret
Ryn! Wdoslade nwouseot firems )
lO hi |%5 Faure Chacal Tin abachad EA Wo

 

 

 

 

 

 

mew or fe

Case 1:19-cr-00312-WOQ Document 56 Filed 01/16/20 Page 2 o0f4
@AO 187 (Rev. 7/87) Exhibit and Witness List

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF NORTH CAROLINA.

 

 

Und Stats of mani Ch EXHIBIT AND WITNESS LIST
Cyab ree Crass Sawih | Case Number: |* 19 CA3/Z- |
wuts JUDGE | Oster’ OF eck | DEFENDANT’ "ll
TRIAL DATE (S) T REPOR COURTROOM
{3 | _Oprepn PCirabess Ate.
ne NO. ONE MARKED | ADMITTED DESCRIP in OF EXHIBITS WITNESSES ».-N\
@

 

 

 

 

 

No Cou's Ahnie. 2

 

 

retuned -f (Pst Task Face OMicw/De, HPD ”
—Metthows Lamott

 

 

 

Ag ¥Y020 Rud ber
a:

 

Yad Cous E yhib5 Uo WB 314 18 18 1415 |

 

return tel to or Debs HPPD. ‘allt Lowe

 

| ele

 

YetfrenoF\ Wot Mt
i

 

 

Wb Cov's hibits vy gah u8, 1,78, 98,

 

310 4 15 I

 

return FEL Tho L Deb LPPD \

 

Matthew Layaott

 

 

 

 

  

 

 

 

 

 

 

Wed Undine sare Lyhi brs 11 Leona AU OL

 

“Veo Eyl tel a Gan

Case 1:19-cr-00312-WOQ Document 56 Filed 01/16/20 Page 4Aofa

 
